DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to remarks for application 16/931387 filed on 11/09/2021. Claims 1-20 are presented for examination.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds the limit of 150 words in length.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In [0079] of the originally filed specification, it recites “The line unit will be described below with reference to FIG. 3A.” However, there is no Fig. 3A submitted in the drawings of the instant application. It is unsure whether it intends to refer to Fig. 3 or Fig. 4A of the instant application.
In [0121] of the originally filed specification, it recites “Fig. 7B is a cross-sectional view taken along line I-I’ of Fig. 6.” However, reference character “I-I’” is not found in Fig. 6, but rather in Fig. 7.
Appropriate correction is required.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US Patent Pub. No. 2019/0377443 A1)
Regarding claim 1, Dong teaches a touch sensor for a display device (Dong, [0004], touch panel and a display apparatus) comprising: 
a base layer (Dong, Figs. 2-5, flexible substrate baseplate 100) including first and second sensing regions adjacent to each other in a first direction (Dong, Figs. 2-5, left and right sides of touch electrode pattern separated by cutoff region A) and a non-sensing region surrounding at least one side of each of the first and second sensing regions (Dong, Figs. 2-5, white region surrounding flexible touch electrode pattern 200); 
first sensors disposed in each of the first and second sensing regions, the first sensors being arranged along a second direction intersecting the first direction, the first sensors being electrically connected to each other along the second direction (Dong, Figs. 2-5, touch induction electrode 220, i.e. part of the touch electrode pattern hence a sensor itself, connected vertically, i.e. second direction); 
second sensors disposed in each of the first and second sensing regions, the second sensors being arranged along the first direction, the second sensors being electrically connected to each other along the first direction (Dong, Figs. 2-5, e.g. first 
at least one third sensor located in the first sensing region and the second sensing region (Dong, Figs. 2-5, e.g. middle column of touch driving electrode 210, that located in both sides of the cutoff region A), 
wherein the at least one third sensor includes first and second sub-sensors electrically separated at a boundary between the first sensing region and the second sensing region (Dong, Figs. 2-5, left and right half of the middle column of touch driving electrode 210 are separated by the cutoff region A).
Dong does not seem to explicitly teach the first and second sub-sensors have substantially the same size. 
However, [0049]-[0050] of Dong, it teaches the bendable area where the cutoff region A is, is in the middle of the flexible touch panel and in [0057] of Dong, it teaches that the touch driving electrodes 210 may be shaped as a square, and Fig. 2-5 of Dong shows that the cutoff region A is connecting between the two corners of a touch driving electrode 210. And it would have been obvious to a person ordinary skill in the art that when separated by a line between two corners of a square, the resulting two halves have substantially the same size.
Regarding claim 2, Dong teaches the limitations of the parent claim 1 and further teaches the first sensors comprise first sensor patterns (Dong, Figs. 2-5, square), the second sensors comprise second sensor patterns (Dong, Figs. 2-5, square), the at least 
Regarding claim 12, Dong teaches the limitations of the parent claim 1 and further teaches the first sensing region comprises first and second sub-sensing regions adjacent to each other in the first direction, and 
the second sensing region comprises third and fourth sub-sensing regions adjacent to each other in the first direction, 
wherein the touch sensor further comprises at least one fourth sub-sensor disposed between the first and second sub-sensing regions and between the third and fourth sub-sensing regions, and the at least one third sensor comprises a third sensor pattern disposed between the first sub-sensing region and the third sub-sensing region and between the second sub-sensing region and the fourth sub-sensing region (Dong, [0044], folding direction is not limited to only vertical or just one fold; before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to include more folds/cutoff regions in the flexible touch panel of Dong, the suggestion/motivation would have been in order to increase the allow the 
Regarding claim 13, Dong teaches the limitations of the parent claim 12 and further teaches the third sensor pattern comprises (3-1)th and (3-2)th sub-sensor patterns spaced apart from each other at a boundary between the first sub-sensing region and the third sub-sensing region and a boundary between the second sub-sensing region and 
the fourth sub-sensing region, and the at least one fourth sensor comprises a fourth sensor pattern includes (4-1)th and (4- 2)th sub-sensor patterns spaced apart from each other at a boundary between the first sub- sensing region and the second sub-sensing region and a boundary between the third sub- sensing region and the fourth sub-sensing region (Dong, Fig. 2-5, touch sensor is divided/separated along a cutoff region A; as modified in the rejection of claim 12 above, the resulting touch pane would include more sub-sensor patterns on the additional cutoff regions and would read on the instant claim).
Regarding claim 14, Dong teaches the limitations of the parent claim 13 and further teaches the (3-1)th sub-sensor pattern and the (3-2)th sub-sensor pattern have substantially the same size, and 
the (4-1)th sub-sensor pattern and the (4-2)th sub-sensor pattern have substantially the same size (similar to the rationale in rejection of claim 1 above, when dividing a square along the opposite corners, the resulting halves are substantially the same size).
claim 15, Dong teaches the limitations of the parent claim 14 and further teaches the (3-1)th sub-sensor pattern and the (3-2)th sub-sensor pattern have a substantially symmetrical structure with respect to a first boundary line extending along the second direction between the first sub-sensing region and the second sub-sensing region and between the third sub-sensing region and the fourth sub- sensing region, and 
the (4-1)th sub-sensor pattern and the (4-2)th sub-sensor pattern have a substantially symmetrical structure with respect to a second boundary line extending along the first direction between the first sub-sensing region and the second sub-sensing region and between the third sub-sensing region and the fourth sub-sensing region (similar to the rationale in rejection of claim 2 above, when dividing a square along the opposite corners, the resulting areas are substantially symmetrical to lines connecting the corners of the square).
Regarding claim 18, Dong teaches a display device (Dong, [0004], touch panel and a display apparatus) comprising: 
a display panel to display an image (Dong, [0074], display device); and 
a touch sensor (Dong, [0004], touch panel), wherein the touch sensor includes: 
a base layer (Dong, Figs. 2-5, flexible substrate baseplate 100) including first and second sensing regions adjacent to each other in a first direction (Dong, Figs. 2-5, left and right sides of touch electrode pattern separated by cutoff region A) and a non-sensing region surrounding at least one side of each of the first and second sensing regions (Dong, Figs. 2-5, white region surrounding flexible touch electrode pattern 200); 

second sensors disposed in each of the first and second sensing regions, the second sensors being arranged along a second direction, the second sensors being electrically connected to each other along the second direction (Dong, Figs. 2-5, touch induction electrode 220, i.e. part of the touch electrode pattern hence a sensor itself, connected vertically, i.e. second direction); and 
at least one third sensor located in the first sensing region and the second sensing region (Dong, Figs. 2-5, e.g. middle column of touch driving electrode 210, that located in both sides of the cutoff region A), 
wherein the third sensor includes first and second sub-sensor patterns spaced apart from each other at a boundary between the first sensing region and the second sensing region (Dong, Figs. 2-5, left and right half of the middle column of touch driving electrode 210 are separated by the cutoff region A.
Dong does not seem to explicitly teach the touch sensor disposed on the display panel.
Before the time of first effective filing of the claimed invention in implementing a display with touch sensor, there were a finite number (2) of identified and predictable 
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. And would pursue the method of having the touch sensor disposed on the display panel rather than below it. The suggestion/motivation would have been in order to more accurately detect a touch being the touch sensor above display panel is closer to the input device/finger of a user than otherwise.  
Dong also does not seem to explicitly teach the first and second sub-sensors have substantially the same size. 
However, [0049]-[0050] of Dong, it teaches the bendable area where the cutoff region A is, is in the middle of the flexible touch panel and in [0057] of Dong, it teaches that the touch driving electrodes 210 may be shaped as a square, and Fig. 2-5 of Dong shows that the cutoff region A is connecting between the two corners of a touch driving electrode 210. And it would have been obvious to a person ordinary skill in the art that when separated by a line between two corners of a square, the resulting two halves have substantially the same size.
Regarding claim 19, Dong teaches the limitations of the parent claim 18 and further teaches the first sub-sensor pattern and the second sub-sensor pattern have a substantially symmetrical structure with respect to the boundary which comprises a boundary line extending along the second direction intersecting the first direction between the first sensing region and the second sensing region (Dong, Figs. 2-5, cutoff 
the first sensors comprise first sensor patterns (Dong, Figs. 2-5, square), the second sensors comprise second sensor patterns (Dong, Figs. 2-5, square), and the at least one third sensor comprises a third sensor pattern (Dong, Figs. 2-5, square with cutoff region A dividing into two halves).

Claims 10, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US Patent Pub. No. 2019/0377443 A1) in view of Ko et al. (US Patent Pub. No. 2015/0153779 A1)
Regarding claim 10, Dong teaches the limitations of the parent claim 2. Dong does not seem to explicitly teach a first pad unit disposed in the non-sensing region, the first pad unit being electrically connected to the first and second sensor patterns of the first sensing region; and 
a second pad unit disposed in the non-sensing region, the second pad unit being electrically connected to the first and second sensor patterns of the second sensing region.
However, in a related art of touch panel to be used with a display, Ko teaches a first pad unit disposed in the non-sensing region, the first pad unit being electrically connected to the first and second sensor patterns of the first sensing region (Ko, Fig. 2, pad portion connected to touch electrodes on the left side of the touch panel, and in the peripheral area PA of display); and 

Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to further include the pad units as suggested in Ko in the touch sensor of Dong. The suggestion/motivation would have been in order to allow connections/signals to be made/sent to a touch controller (Ko, [0088]).
Regarding claim 11, Dong in view of Ko teaches the limitations of the parent claim 10 and further teaches the pad units are connected to a touch driver (Ko, [0088]). Dong in view of Ko does not seem to explicitly teach the first pad unit and the second pad unit are electrically connected to different touch drivers, 
wherein the first sub-sensor pattern is electrically connected to the first pad unit, and the second sub-sensor pattern is electrically connected to the second pad unit.
However, according to MPEP 2144.04 V. C. making separable, i.e. using one touch driver vs. two separate drivers, does not patentably distinguish the claimed invention over the prior art. And the suggestion/motivation to use separate touch drivers would have been in order to make shorter connections and reduce resistance of the wiring from the shorter connections.
Regarding claim 20, Dong teaches the limitations of the parent claim 19. Dong does not seem to explicitly the display panel comprises: 

a pixel circuit layer disposed on the substrate, the pixel circuit layer including at least one transistor; 
a display element layer disposed on the pixel circuit layer, the display element layer including at least one light emitting device emitting light; and 
an encapsulation layer disposed on the display element layer.
However, in a related art of touch panel to be used with a display, Ko teaches a known/common display (Ko, Figs. 1 and 2, display panel 300) comprises:
 a substrate for a display region to display an image and a non-display region disposed at least one side of the display region (Ko, Figs. 1 and 2, display area DA and peripheral area PA; Ko, Fig. 5, film 112); 
a pixel circuit layer disposed on the substrate, the pixel circuit layer including at least one transistor (Ko, Fig. 5, layer where transistor Qd is formed); 
a display element layer disposed on the pixel circuit layer, the display element layer including at least one light emitting device emitting light (Ko, Fig. 5, light emission layer 370); and 
an encapsulation layer disposed on the display element layer (Ko, encapsulation layer 280).
Before the time of first effective filing of the claimed invention, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the time of first effective filing of the claimed invention.

Allowable Subject Matter
Claims 3-9, 16 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The above cited prior art references teach the third sensor having sub-sensors in the manner claimed (see rejection above). However, the specifics of how the shape and arrangement of the sub-sensors in the manner claimed as a whole is not sufficient taught or suggested in the prior art. An updated search was performed.

Response to Arguments
Applicant's arguments, see remarks, filed on 11/09/2021, with respect to the previous rejections have been fully considered and are persuasive. Therefore, the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DONG HUI LIANG/Primary Examiner, Art Unit 2693